Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art fails to provide, teach or suggest
the conductor of the flexible flat conductive component being connected with an electrical connection part of the terminal fitting provided perpendicular to the flat plane of the flexible flat conductive component;
a locking structure, a guiding structure and a holding structure are provided between the housing and the cover,
the locking structure provided between the housing and the cover and configured to lock motion between the housing and the cover opposite to the connection direction when the housing and the cover are at a connection completed position,
the wedge guiding protrusion and the wedge guiding groove are formed to have two pairs of a protrusion-side wall surface and a groove-side wall surface disposed opposite to each other and have a gap between the protrusion-side wall surface and the groove-side wall surface of each pair, and 
the holding structure includes a press-fit protrusion on at least one of the protrusion-side wall surface and the groove-side wall surface disposed opposite to each other in .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO D. TA whose telephone number is (571)272-2014.  The examiner can normally be reached on Monday-Friday 8AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Tdt
9/9/2020
/THO D TA/Primary Examiner, Art Unit 2831